DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 and 3-8 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 09/16/2020 has been taken into account.

Response to Amendment
In the amendment dated 09/14/2022, the following has occurred: Claims 1, 3-5, and 7-8 have been amended; Claim 2 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “the structure of the eyebolts is claimed wherein the screw of the eyebolt extends from the eye at an angle positioning a bottom surface of the bottommost one of the intersecting members parallel to and immediately adjacent to a support surface when the ladder is opened on the support surface…Reinhard teaches a screw, shown in Figure 20, which is perpendicular to or aligned with the two adjacent sides of the eye such that it cannot meet the claim limitations. Further, the purpose of Reinhard is to incorporate a torquing cavity, 240, which would have to be aligned with the screw. Modification of the screw to an angle meeting the claim limitations would be inconsistent with Reinhard as there would be no position on the eye to put the torquing cavity consistent with the core concept of the teaching of Reinhard.” – The cited screw of Reinhard (215, 220) extends at a 90 degree angle with respect to a side of the eye, as shown in Fig. 20 and mentioned by applicant in their response cited above. Therefore, Reinhard teaches a “screw extending from said eye at an angle” as claimed.
In response to applicant’s argument that: “none of the cited references provide for positioning of a an eyebolt adjacent to the bottom of a ladder sufficient to have a bottom surface of a bottommost intersecting member parallel to and adjacent to a support surface as provided for in the claim limitations.” – As stated in the note on the rejection of claim 1 below, when the ladder is placed such that it is horizontal to a support surface to be opened on said surface, the portion of the eyebolt that extends parallel to the ladder will also be parallel and adjacent to said surface. Furthermore, applicant is not directly claiming this support surface, and as such even if the ladder in Lee was in a different position (i.e. a vertical one), because the eyebolts are is configured to be adjacent and parallel to a support surface, the ladder can be placed on a support surface having a configuration which meets the intended use.]
Additionally, the amendment has overcome the objections set forth in the previous action.

Claim Objections
Claims 1, 2, 7, and 8 are objected to because of the following informalities:  
Claims 1, 7, and 8 each recite “wherein each of said eyebolt is configured for attaching said eyebolts to the ladder”. This should read “wherein each of said eyebolts is configured for attaching said eyebolts to the ladder” (emphasis added).  
Claim 2 has been canceled but still contains the text of the canceled claim. MPEP 714 states “No claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered.’”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2008-0003915) in view of Reinhard (US 5,207,404).
Regarding Claim 1, Lee discloses a ladder stabilization assembly for inhibiting a ladder from tipping sideways, said assembly comprising: a pair of bolts (Lee: Fig. 7; 80) each being configured to be attached to a respective leg of a ladder (Lee: Fig. 7; 100); and a tube (Lee: Fig. 7; 90) being insertable through each of said bolts such that said tube is oriented to extend along a horizontal axis wherein said tube is configured to inhibit the ladder from tipping laterally.
Lee fails to disclose a pair of eyebolts; wherein each of said eyebolts comprises a screw and an eye, said eye having a plurality of intersecting members such that said eye has a rectangular shape, said screw engaging the respective leg and said screw extending from said eye at an angle wherein each of said eyebolt is configured for attaching said eyebolts to the ladder such that a bottom surface of a bottommost one of said intersecting members is configured to be parallel to and immediately adjacent to a support surface when the ladder is opened on the support surface. However, Reinhard teaches an eyebolt (Reinhard: Fig. 20; 10); wherein said eyebolt comprises a screw (Reinhard: Fig. 20; 215, 220) and an eye (Reinhard: Fig. 20; 225), said eye having a plurality of intersecting members such that said eye has a rectangular shape, said screw engaging the respective leg and said screw extending from said eye at an angle wherein each of said eyebolt is configured for attaching said eyebolts to the ladder such that a bottom surface of a bottommost one of said intersecting members is configured to be parallel to and immediately adjacent to a support surface when the ladder is opened on the support surface (see note).
Lee and Reinhard are analogous because they are from the same field of endeavor or a similar problem solving area e.g. supporting elements from existing structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolts in Lee with the eye from Reinhard, with a reasonable expectation of success, in order to provide a fastener having a closed portion for receiving an element (Reinhard: Col. 1, Ln. 36-57; Col. 4, Ln. 31-49), thereby helping further prevent unwanted detachment of said element. Furthermore, eyebolts or hooks having open and closed square configurations are old and well-known in the art, as evidenced by Reinhard, and as such it would have been within the level of one having ordinary skill in the art would find to use a closed eyebolt to mount the tube of Lee. [Note: When the ladder of Lee is horizontal on a support surface, the portion of the eyebolt contacting the ground will be parallel and adjacent said support surface. Furthermore, applicant is not directly claiming this support surface and as the eyebolts are is configured to be adjacent and parallel to a support surface, the ladder can be placed on a support surface having a configuration which meets the intended use.]
Regarding Claim 5, Lee, as modified, teaches the assembly according to claim 1, wherein said tube (Lee: Fig. 7; 90) has a first end, a second end and an outer surface extending therebetween, said outer surface having a plurality of intersecting sides such that said tube has a rectangular shape, each of said intersecting members of said eye (Reinhard: Fig. 20; 225) on each of said eyebolts abutting a respective one of said intersecting sides of said outer surface when said tube is extended through said eyebolts, each of said first end and said second end being open.
Regarding Claim 6, Lee, as modified, teaches the assembly according to claim 5, further comprising a pair of caps (Lee: Fig. 7; 91), each of said caps being removably attachable to a respective one of said first end and said second end of said tube (Lee: Fig. 7; 90).

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2008-0003915) in view of Reinhard (US 5,207,404) as applied to claim 1 above, and further in view of Wojtowicz (US 2,997,127).
Regarding Claim 3, Lee, as modified, teaches the assembly according to claim 1, but fails to disclose a plurality of washers, each of said washers being positionable around said screw of a respective one of said eyebolts when said stem of said respective eyebolt is extended through the respective leg of the ladder.
However, Wojtowicz teaches a plurality of washers (Wojtowicz: Fig. 4; 38, 40, 44), each of said washers being positionable around a screw of a respective eyebolt (Wojtowicz: Fig. 4; 34) when said stem of said respective eyebolt is extended through a respective leg (Wojtowicz: Fig. 4; 12) of a ladder.
Lee and Wojtowicz are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder stabilizing assemblies and supporting elements from existing structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolts in Lee with the washer and nut connection from Wojtowicz, with a reasonable expectation of success, in order to provide an adjustable means of securing the bolts to the ladder that engages with the threads of the bolt (Wojtowicz: Col. 2, Ln. 39-44), enabling a user to adjust the position of the bolts prior to locking them into the correct orientation, thereby improving the assembly process.
Regarding Claim 4, Lee, as modified, teaches the assembly according to claim 1, but fails to disclose a plurality of nuts, each of said nuts being threadable onto said screw of a respective one of said eyebolts when said screw of said respective eyebolt is extended through the respective leg of the ladder wherein each of said nuts is configured to retain said respective eyebolt on the respective leg.
However, Wojtowicz teaches a plurality of nuts (Wojtowicz: Fig. 4; 36, 46), each of said nuts being threadable onto a screw of a respective eyebolt (Wojtowicz: Fig. 4; 34) when said screw of said respective eyebolt is extended through a respective leg (Wojtowicz: Fig. 4; 12) of a ladder wherein each of said nuts is configured to retain said respective eyebolt on the respective leg. [Note: See the rejection of claim 3 for motivation.]

Regarding Claim 7, Lee discloses a ladder stabilization assembly for inhibiting a ladder from tipping sideways, said assembly comprising: a pair of bolts (Lee: Fig. 7; 80) each being configured to be attached to a respective leg of a ladder (Lee: Fig. 7; 100), each of said bolts comprising a screw, said screw engaging the respective leg (Lee: Translation Pg. 10, Ln. 387-389); said bolt having a plurality of intersecting members (Lee: Fig. 7); a tube (Lee: Fig. 7; 90) being insertable through each of said bolts such that said tube is oriented to extend along a horizontal axis wherein said tube is configured to inhibit the ladder from tipping laterally, said tube having a first end, a second end and an outer surface extending therebetween, said outer surface having a plurality of intersecting sides such that said tube has a rectangular shape, each of said intersecting members on each of said bolts abutting a respective one of said intersecting sides of said outer surface when said tube is extended through said bolts (Lee: Fig. 7), each of said first end and said second end being open; and a pair of caps (Lee: Fig. 7; 91), each of said caps being removably attachable to a respective one of said first end and said second end of said tube.
Lee fails to disclose a pair of eyebolts; wherein each of said eyebolts comprises a screw and an eye, said eye having a plurality of intersecting members such that said eye has a rectangular shape, said screw engaging the respective leg and said screw extending from said eye at an angle wherein each of said eyebolt is configured for attaching said eyebolts to the ladder such that a bottom surface of a bottommost one of said intersecting members is configured to be parallel to and immediately adjacent to a support surface when the ladder is opened on the support surface. However, Reinhard teaches an eyebolt (Reinhard: Fig. 20; 10); wherein said eyebolt comprises a screw (Reinhard: Fig. 20; 215, 220) and an eye (Reinhard: Fig. 20; 225), said eye having a plurality of intersecting members such that said eye has a rectangular shape, said screw engaging the respective leg and said screw extending from said eye at an angle wherein each of said eyebolt is configured for attaching said eyebolts to the ladder such that a bottom surface of a bottommost one of said intersecting members is configured to be parallel to and immediately adjacent to a support surface when the ladder is opened on the support surface (see claim 1 note). [Note: See the rejection of claim 1 for motivation and further explanation.]
Furthermore, Lee fails to disclose a plurality of washers, each of said washers being positionable around said screw of a respective one of said eyebolts when said stem of said respective eyebolt is extended through the respective leg of the ladder; a plurality of nuts, each of said nuts being threadable onto said screw of a respective one of said eyebolts when said screw of said respective eyebolt is extended through the respective leg of the ladder wherein each of said nuts is configured to retain said respective eyebolt on the respective leg. However, Wojtowicz teaches a plurality of washers (Wojtowicz: Fig. 4; 38, 40, 44), each of said washers being positionable around a screw of a respective eyebolt (Wojtowicz: Fig. 4; 34) when said stem of said respective eyebolt is extended through a respective leg (Wojtowicz: Fig. 4; 12) of a ladder; and a plurality of nuts (Wojtowicz: Fig. 4; 36, 46), each of said nuts being threadable onto a screw of a respective eyebolt when said screw of said respective eyebolt is extended through a respective leg of a ladder wherein each of said nuts is configured to retain said respective eyebolt on the respective leg. [Note: See the rejection of claim 3 for motivation.]

Regarding Claim 8, Lee discloses a ladder stabilization system for inhibiting a ladder from tipping sideways, said system comprising: a ladder (Lee: Fig. 7; 100) having a pair of legs; a pair of bolts (Lee: Fig. 7; 80) attached to a respective leg of said ladder, each of said bolts comprising a screw, said screw engaging said respective leg for attaching said bolts to said ladder (Lee: Translation Pg. 10, Ln. 387-389); said bolt having a plurality of intersecting members (Lee: Fig. 7); a tube (Lee: Fig. 7; 90) being insertable through each of said bolts such that said tube is oriented to extend along a horizontal axis wherein said tube to inhibit said ladder from tipping laterally, said tube having a first end, a second end and an outer surface extending therebetween, said outer surface having a plurality of intersecting sides such that said tube has a rectangular shape, each of said intersecting members on each of said bolts abutting a respective one of said intersecting sides of said outer surface when said tube is extended through said bolts (Lee: Fig. 7), each of said first end and said second end being open; and a pair of caps (Lee: Fig. 7; 91), each of said caps being removably attachable to a respective one of said first end and said second end of said tube.
Lee fails to disclose a pair of eyebolts; wherein each of said eyebolts comprises a screw and an eye, said eye having a plurality of intersecting members such that said eye has a rectangular shape, said screw engaging the respective leg and said screw extending from said eye at an angle wherein each of said eyebolt is configured for attaching said eyebolts to the ladder such that a bottom surface of a bottommost one of said intersecting members is configured to be parallel to and immediately adjacent to a support surface when the ladder is opened on the support surface. However, Reinhard teaches an eyebolt (Reinhard: Fig. 20; 10); wherein said eyebolt comprises a screw (Reinhard: Fig. 20; 215, 220) and an eye (Reinhard: Fig. 20; 225), said eye having a plurality of intersecting members such that said eye has a rectangular shape, said screw engaging the respective leg and said screw extending from said eye at an angle wherein each of said eyebolt is configured for attaching said eyebolts to the ladder such that a bottom surface of a bottommost one of said intersecting members is configured to be parallel to and immediately adjacent to a support surface when the ladder is opened on the support surface (see claim 1 note). [Note: See the rejection of claim 1 for motivation and further explanation.]
Furthermore, Lee fails to disclose a plurality of washers, each of said washers being positionable around said screw of a respective one of said eyebolts when said stem of said respective eyebolt is extended through said respective leg of said ladder; a plurality of nuts, each of said nuts being threadable onto said screw of a respective one of said eyebolts when said screw of said respective eyebolt is extended through said respective leg of said ladder to retain said respective eyebolt on said respective leg. However, Wojtowicz teaches a plurality of washers (Wojtowicz: Fig. 4; 38, 40, 44), each of said washers being positionable around a screw of a respective eyebolt (Wojtowicz: Fig. 4; 34) when said stem of said respective eyebolt is extended through a respective leg (Wojtowicz: Fig. 4; 12) of a ladder; and a plurality of nuts (Wojtowicz: Fig. 4; 36, 46), each of said nuts being threadable onto a screw of a respective eyebolt when said screw of said respective eyebolt is extended through a respective leg of said ladder to retain said respective eyebolt on said respective leg. [Note: See the rejection of claim 3 for motivation.]

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631